PER CURIAM.
The appellant imported ink in stone bottles. The collector added the value of the bottles to the value of the ink, and assessed an ad valorem duty of 25 per cent, upon the aggregate value under paragraph 26 of the tariff act of 189? (Act July 24, 1897, c. 11, § 1, Schedule A, 30 Stat. 153 [U. S. Comp. St. 1901, p. 1628]); his action in this regard being founded upon section 19 of the customs administrative act (Act June 10, 1890, c. 407, 26 Stat. 189 [U. S. Comp. St. 1901, p. 1924]). This section provides in substance that, whenever imported merchandise is subjected to an ad valorem duty, the duty shall be assessed upon the actual market value or wholesale price of such merchandise at the time of exportation, “including the value of all cartons, cases, crates, boxes, sacks, and coverings of any kind.” The legality of the collector’s action turns upon the question whether these stone bottles are “coverings” of the ink contained therein.
In United States v. Nichols, 186 U. S. 298, 22 Sup. Ct. 918, 46 L. Ed. 1173, this court certified the following question to the Supreme Court:
“Should the value of the bottles filled with ad valorem goods be added to the dutiable value of their contents, under section I!) of the customs administrative act of 1890, to make up the dutiable value of the imported merchandise?”
The question was answered in the negative, and as the facts are in all essential particulars identical we feel ourselves bound by the decision.
The decision of the Circuit Court is reversed.